DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 9-11, 13-17, 19-23 and 25-26, wherein L is (L-1-1), wherein X is a bond and Y is -CONH- in the reply filed on July 15, 2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-11, 13-17, 19-23 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curphey (Journal of Organic Chemistry, Vol. 44, No. 15, 1979, 2805-2807).
Curphey discloses the compound of formula (1), wherein L is (L-1-1), Y=-CONH- and X=bond by trifluoroacetylation of L-aspartic acid

    PNG
    media_image1.png
    325
    387
    media_image1.png
    Greyscale

RN=369-08-4
See page 2805 L. Col. last paragraph and Table 1.
Regarding the surfactant claims, preamble Statement Of Intended Use Has No Patentable Weight And Is Not Limiting, Generally: “A claim's preamble may be limiting 'if it recites essential structure or steps, or if it is 'necessary to give life, meaning, and vitality' to the claim. Furthermore, surfactant is inherent properties of the above compound.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-11, 13-17, 19-23 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castano et al (Tetrahedron (1992), 48 (16), 3377-3384).
Castano discloses the compound of formula (1), wherein L is (L-1-1), Y=-CONH- and X=bond by trifluoroacetylation of L-aspartic acid

    PNG
    media_image2.png
    322
    431
    media_image2.png
    Greyscale

(S)-2-methoxy-2-phenyl-3-trifluoropropanoyl-L-aspartic acid
RN=141996-64-7
See page 3381 the third paragraph.
Regarding the surfactant claims, preamble Statement Of Intended Use Has No Patentable Weight And Is Not Limiting, Generally: “A claim's preamble may be limiting 'if it recites essential structure or steps, or if it is 'necessary to give life, meaning, and vitality' to the claim. Furthermore, surfactant is inherent properties of the above compound.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-11, 13-17, 19-23 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al ((Journal of Organic Chemistry, 1990, 55 (14), 4472-4474).
	Smith discloses the compound of formula (1), wherein L is (L-1-1), Y=-CONH- and X=bond by an enantioselective synthesis of D and L 2-amino-3-phosphopropanoic acid.

    PNG
    media_image3.png
    289
    464
    media_image3.png
    Greyscale

RN= 128164-62-5
See page 4473, compound 4b.
Regarding the surfactant claims, preamble Statement Of Intended Use Has No Patentable Weight And Is Not Limiting, Generally: “A claim's preamble may be limiting 'if it recites essential structure or steps, or if it is 'necessary to give life, meaning, and vitality' to the claim. Furthermore, surfactant is inherent properties of the above compound.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-11, 13-17, 19-23 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delaney et al (US 5,414,017).
	Delaney discloses the compound of formula (1), wherein L is (L-1-1), Y=-CONH- and X=bond by reacting an aspartic acid with 2-trifluoro-methyl-3-acetylthiopropionyl chloride under suitable reaction conditions.

    PNG
    media_image4.png
    252
    491
    media_image4.png
    Greyscale

N-[3,3,3-trifluoro-2-(mercaptomethyl)-1-oxopropyl]-L-aspartic acid
RN=138140-15-5
See Example 13.
Regarding the surfactant claims, preamble Statement Of Intended Use Has No Patentable Weight And Is Not Limiting, Generally: “A claim's preamble may be limiting 'if it recites essential structure or steps, or if it is 'necessary to give life, meaning, and vitality' to the claim. Furthermore, surfactant is inherent properties of the above compound.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-11, 13-17, 19-23 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Felker (Journal of Chromatography (1978), 153 (1), 259-262, abstract) .
	Felker discloses the compound of formula (1), wherein L is (L-1-1), Y=-CONH- and X=bond by esterification of the amino acid with iso-BuOH-AcCl followed by acylation with heptafluorobutyric anhydride in EtoAc containing 26-di-tert-butyl-4-methylphenol.

    PNG
    media_image5.png
    219
    569
    media_image5.png
    Greyscale

N-[2,2,3,3,4,4,4-heptafluoro-1-oxobutyl]-L-aspartic acid
RN=67706-87-0
Regarding the surfactant claims, preamble Statement Of Intended Use Has No Patentable Weight And Is Not Limiting, Generally: “A claim's preamble may be limiting 'if it recites essential structure or steps, or if it is 'necessary to give life, meaning, and vitality' to the claim. Furthermore, surfactant is inherent properties of the above compound.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAFAR F PARSA/Primary Examiner, Art Unit 1622